DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-01-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2019/093215 A1 [English equivalent US 2020/0227780] hereinafter Nakamura. 
Regarding Claim 1, Nakamura teaches a multilayer all-solid-state battery [1] comprising: a plurality of first internal electrodes [11]; a plurality of second internal electrodes [12]; a plurality of solid electrolyte layers [10A], wherein the plurality of first electrodes and the plurality of second electrodes being alternately stacked with solid electrolyte layers interposed between the plurality of first electrodes and the plurality of second electrodes, wherein the electrode body has first side face and a second side face adjacent to each other; a first external electrode [13] coupled to the first side face; and a second external electrode [14] coupled to the second side face (paragraphs 14-22, see annotated figure 2 below). 


    PNG
    media_image1.png
    534
    784
    media_image1.png
    Greyscale

Regarding Claims 2-3, Nakamura teaches that the electrode body comprises a third side face of the multilayer structure, the third side face being adjacent to the first side face and on an opposite side of the multilayer structure from the second side face; a fourth side face of the multilayer structure, the fourth side face being adjacent to the second side face and on an opposite side of the multilayer structure from the first side face; and wherein the external electrodes are coupled to the electrode body and the plurality of the internal electrodes (paragraphs 17-22). 
Regarding Claims 4-10, Nakamura teaches a multilayer all-solid-state battery [1] comprising: a plurality of first internal electrodes [11]; a plurality of second internal electrodes [12]; a plurality of solid electrolyte layers [10A], wherein the plurality of first electrodes and the plurality of second electrodes being alternately stacked with solid electrolyte layers interposed between the plurality of first electrodes and the plurality of second electrodes, wherein the electrode body has first side face and a second side face adjacent to each other; a first external electrode [13] coupled to the first side face; and a second external electrode [14] coupled to the second side face (paragraphs 14-22, see annotated figure 2 above). 
With regards to the battery module comprising at least four all-solid batteries, Nakamura teaches that the all-solid-state battery comprises at least two all-solid batteries coupled together (paragraphs 42-48), and the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 
Nakamura further teaches that the first external electrode comprises a plurality of first internal electrodes and the second external electrode comprises a plurality of second internal electrodes (paragraphs 45-46). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729